        Case 3:17-cv-01720-JWD-RLB             Document 31       07/08/19 Page 1 of 15



                       UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF LOUISIANA
____________________________________
                                     )
MICHAEL McCLANAHAN, et al.           )
                                     )
                  Plaintiffs,        )
      v.                             )  No. 17-cv-01720-JWD-RLB
                                     )
SCOTT WILSON, et al.                 )
                                     )
                  Defendants.        )
____________________________________)

                                UNIFORM PRETRIAL ORDER

       Pursuant to Rule 16 of the Federal Rules of Civil Procedure, a Pretrial Conference will be

conducted in this proceeding by John W. deGravelles, United States District Judge, on July 25,

2019 at 2:30 p.m. In the event that there is any disagreement with the content of the Pretrial Order

or any part thereof, the objecting counsel or party shall attach an Opposition to the Pretrial Order

prior to its submission to the Court.

       PRESENT:

            Appearing as Trial Counsel for Plaintiffs: William Most

            Appearing as Trial Counsel for Defendants:
            Davis Rhorer, Jr.; Tedrick K. Knightshead; and Candace B. Ford

                                        1. JURISDICTION

       Jurisdiction is vested in this Court by 28 U.S.C. §§ 1331 (federal question). Jurisdiction is

not contested.

                                          2. MOTIONS

       There are no pending motions. The parties anticipate filing Motions in Limine.

                                   3. PLAINTIFFS’ CLAIMS

       This case is about a May 10, 2017, Baton Rouge Metro Council meeting. At that meeting,



                                                 1
         Case 3:17-cv-01720-JWD-RLB                   Document 31          07/08/19 Page 2 of 15



Defendant Scott Wilson ordered police to remove three black community leaders during their

public comment.

      During Plaintiff Mike McClanahan’s public comment, Scott Wilson ordered police officers

to “take him out” less than one second after he said the words “Alton Sterling.” Plaintiff Gary

Chambers was only at the microphone for eight seconds when he mentioned the phrase “police

department” and Mr. Wilson immediately ordered the police to take him out. And Plaintiff

Eugene Collins was only at the podium for 2.5 seconds - and had barely begun to speak - before

Mr. Wilson ordered police to “take him out.” As an audience member cried out, “he hadn’t even

started!”

        Although a chair of a city council meeting may require that public comment be on-topic,

that power is limited: it cannot be used in a way that discriminates on the basis of viewpoint or

race. As a result, the “pivotal question” in a case like this is the Mr. Wilson’s motive: if he “acted

with improper motive, he violated [plaintiff’s] clearly established First Amendment right to be

free from viewpoint discrimination in a limited public forum.”1

        Here, the evidence at trial will show that Defendant City of Baton Rouge and Defendant

Scott Wilson commonly allow members of the public to speak off-topic, even when the speaker

admitted to being off-topic, without forcibly removing the speaker from the room, so long as the

Defendants did not see these speakers as having offensive viewpoints regarding Alton Sterling

and the Baton Rouge Police Department.2 The evidence will also show that Defendants allowed

white persons to talk longer after mentioning Alton Sterling.

        Thus, if this Court concludes that Mr. Wilson discriminated on the basis of either



1
 Heaney v. Roberts, 846 F. 3d 795, 803 (5th Cir. 2017).
2
 The Supreme Court has held that disparagement, regardless of the object of disparagement, is itself a viewpoint.
Matal v. Tam, 137 S. Ct. 1744, 1763; 582 U.S. ___ (2017) (“Giving offense is a viewpoint.”).


                                                         2
            Case 3:17-cv-01720-JWD-RLB                  Document 31   07/08/19 Page 3 of 15



viewpoint or race, it should find for Plaintiffs. Furthermore, citizens have a “First Amendment

right to attend a public meeting.”3 Scott Wilson’s decision to eject Plaintiffs from the Metro

Council chamber – rather than just to remove them from the public comment podium – is a

separate and per se First Amendment violation.

                                         4. DEFENDANT’S CLAIMS

           On 3 May 2017, the United States Department of Justice announced it would not pursue

charges against the police officers involved in the fatal encounter with Mr. Alton Sterling, Sr. on

5 July 2016. Plaintiffs in this matter, Messrs. Michael McClanahan, Gary Chambers, and Eugene

Collins, did not agree with this decision. Accordingly, they coordinated various civic and social

justice organizations to protest, by way of forcing the City of Baton Rouge/ East Baton Rouge

Parish to take an adverse employment decision as to those officers, and Police Chief Carl

D’Abadie. To force the City/Parish to take this action, the Plaintiffs coordinated an effort to “shut

down” the next scheduled meeting of the Metropolitan Council, on 10 May 2017. Their intent was

to prevent the meeting from handling “business as usual,” or to otherwise inhibit its ability to

legislate and function.

           They did not coordinate their efforts covertly, and in fact garnered widespread media

attention from local and regional media outlets. Plaintiffs’ efforts were also promoted in Mr.

Chambers’ own media publication, The Rouge Collection, as well as on their individual Facebook

profile pages. Protestors agreed to assemble at a specified time and place, and wear specific

clothing. Their commentary was not tied to any specific agenda item, but was rather an effort to

coerce the Metropolitan Council to take specific, enumerated actions.

           President Pro Tempore Scott Wilson advised all meeting attendees not to “disrupt” or



3
    Heaney v. Roberts, 147 F. Supp. 3d 600, fn. 10 (E.D. La. 2015).


                                                           3
        Case 3:17-cv-01720-JWD-RLB             Document 31       07/08/19 Page 4 of 15



“interfere” with the meeting, or risk removal. Plaintiffs proceeded with their protest anyway, and

were removed for disrupting the meeting’s orderly progress, and refusing to address the respective

items open for discussion. Federal caselaw supports reasonable time, place, and manner

restrictions on speech in designated and limited public forums. Further, state law compels

municipal governments to adhere to strict guidelines in conducting open meetings. Scott Wilson’s

actions in conducting the May 10 meeting of the Metropolitan Council were entirely justified and

reasonable, and Plaintiffs cannot sustain their burden of demonstrating any alleged discriminatory

intent belying his actions to ensure orderly progress of the meeting.

                                 5. CLAIMS OF OTHER PARTIES

      None.

                                      6. ESTABLISHED FACTS

                               Plaintiffs’ Proposed Established Facts

    1. On May 3, 2017, the U.S. Department of Justice announced that it was closing its
       investigation into the killing of Alton Sterling by officers of the Baton Rouge Police
       Department.4

    2. The Baton Rouge Metro Council held a meeting on May 10, 2017.

    3. The officers involved in the killing of Alton Sterling were on paid leave at the time of the
       May 10, 2017 meeting. (Defendants object.)

    4. Scott Wilson presided over and ran the May 10, 2017 meeting.5

    5. Section 1:7(a) of the Baton Rouge Code of Ordinances provides that members of the
       public will be allowed to speak “on any item included on the agenda.”6 (Defendants
       object.)

    6. Members of the public were allowed three minutes for comment. (Defendants object.)

    7. The Parish Attorney has said that a member of the public “can oppose an item for any
       reason that they want.” (Defendants object.)

4
  R. Doc. 15-2 (Answer) at ¶ 25.
5
  Scott Wilson Repsonse to RFA No. 7.
6
  City of Baton Rouge Response to RFA No. 1.


                                                 4
         Case 3:17-cv-01720-JWD-RLB                  Document 31         07/08/19 Page 5 of 15




    8. The Parish Attorney has said that “If I oppose a particular item for any reason – because
       I’m cranky today, that can be my reason.” (Defendants object.)

    9. Scott Wilson ordered Michael McClanahan, Gary Chambers, and Eugene Collins
       removed from the May 10, 2017 Metro Council meeting.7 (Defendants object.)

    10. Scott Wilson ordered that Michael McClanahan, Gary Chambers, and Eugene Collins be
        removed from meeting chamber, not just from the podium.8 (Defendants object.)

                                           Michael McClanahan

    11. At the May 10, 2017 meeting, Scott Wilson invited the public to make comment on an
        Agenda Item 50.

    12. Agenda Item 50 item was regarding “Authorizing settlement of the claim of Glen
        Boudreaux for damages resulting from a sewer back-up in the claimant’s home, for a
        total amount of $25,238.13.”

    13. Plaintiff Michael McClanahan approached the podium to make comment on Agenda Item
        50. (Defendants object.)

    14. Michael McClanahan began “Good afternoon ladies and gentlemen of the Council. Mike
        McClanahan, I stand before you as president of East Baton Rouge Parish NAACP. I’m
        speaking against the proposed item on the agenda today as a citizen of this community.

    15. Michael McClanahan was at the podium for approximately a minute.9 (Defendants
        object.)

    16. During his comment, Mr. McClanahan said “I believe it is my constitutional right to
        express why I oppose the sewer item because on July the fifth, 2016, Alton Sterling was
        killed . . .” and at that point Mr. Wilson said “John, please take him out. Thank you, sir.”
        (Defendants object.)

    17. Scott Wilson ordered police officers to remove Michael McClanahan a few seconds after
        Mr. McClanahan said the words “Alton Sterling.”10
        (Defendants object.)
                                         Gary Chambers

    18. At the May 10 meeting, Scott Wilson invited the public to make comment on an Agenda
        Item 51.11

7
  City of Baton Rouge Response to RFA No. 23.
8
  Scott Wilson Response to RFA No. 1.
9
  Scott Wilson Response to RFA No. 11.
10
   Defendants’ response to Interrogatory No. 22; Scott Wilson Response to RFA 10.
11
   R. Doc. 15-2 (Answer) at ¶ 32.


                                                       5
         Case 3:17-cv-01720-JWD-RLB                  Document 31   07/08/19 Page 6 of 15




     19. Agenda Item 51 item was regarding “Authorizing settlement of the claim of Cornel
         Hubert for damages resulting from a sewer back-up in the claimant’s rental unit, for a
         total amount of $22,400.03”12

     20. Plaintiff Gary Chambers approached the podium to make comment on Agenda Item 51.

     21. Gary Chambers was only at the microphone for approximately eight seconds at the May
         10, 2017, Metro Council meeting, when he mentioned the phrase “police department”
         and Scott Wilson ordered the police to take him out.13
         (Defendants object.)

     22. Paragraph 33 of R. Doc. 2 is an accurate transcription of the exchange between Gary
         Chambers and Scott Wilson at the May 10, 2017, Metro Council meeting. 14 (Defendants
         object.)

                                                 Eugene Collins

     23. At the May 10 meeting, Scott Wilson invited the public to make comment on an Agenda
         Item 60.15

     24. Agenda Item 60 item was regarding “Expressing the opposition of the Metropolitan
         Council to House Bill 276 filed in the 2017 Session while under officer involved incident
         investigations.”16

     25. House Bill 276 filed in the 2017 Session specified how long police officers would have to
         hire an attorney before they are questioned for an incident involving shooting and seriously
         injuring or killing someone. It had originally contained a provision about how long an
         officer should be paid and not paid while on administrative leave for a shooting.
         (Defendants object.)

     26. Plaintiff Eugene Collins approached the podium to make comment on Agenda Item 60.
         (Defendants object.)

     27. Eugene only got as far as “I oppose this motion because on July….” before Scott
         Wilson ordered the police to “take him out.” (Defendants object.)

     28. Eugene Collins was only at the podium for approximately 2.5 seconds at the May 10,
         2017, Metro Council meeting, before Scott Wilson ordered police to “take him out.”17
         (Defendants object)

12
   R. Doc. 15-2 (Answer) at ¶ 32.
13
   Scott Wilson Response to RFA No. 3, 13, 15.
14
   Scott Wilson Response to RFA No. 12.
15
   R. Doc. 15-2 (Answer) at ¶ 36.
16
   R. Doc. 15-2 (Answer) at ¶ 36.
17
   Scott Wilson Response to RFA No. 4.


                                                       6
         Case 3:17-cv-01720-JWD-RLB              Document 31      07/08/19 Page 7 of 15




     29. An audience member cried out that Mr. Collins hadn’t “even started!” (Defendants
         object.)

                                                 Other

     30. Four other people were removed during public comment on Item 60. (Defendants
         object.)

     31. Three mentioned Alton Sterling; the fourth was trying to return to the podium after
         already speaking. (Defendants object.)

     32. At the May 10, 2017, Metro Council meeting, Scott Wilson allowed a white woman,
         Coby Weaver, who talked about Alton Sterling to continue speaking longer than people
         of color who talked about Alton Sterling.18 (Defendants object.)

     33. Paragraph 43 of R. Doc. 2 is an accurate transcription of an exchange between Scott
         Wilson and Coby Weaver.19 (Defendants object.)

     34. Scott Wilson warned Coby Weaver that she was off-topic two times, and then told her to
         “go ahead.”20 (Defendants object.)

     35. Scott Wilson ordered officers to “take [Coby Weaver] out” after she alleged out that Mr.
         Wilson had removed black men from the chamber based on what they said.21
         (Defendants object.)

     36. At the May 10, 2017, Metro Council meeting, Scott Wilson ordered police to remove a
         black woman, Sidney Epps, within a few seconds of Ms. Epps calling for the termination
         of the Baton Rouge Police Chief. (Defendants object.)

     37. On May 10, 2017, Scott Wilson ordered police officers to remove Lynne Espinoza after
         she asked for the officers involved in the Alton Sterling killing to be fired.22 (Defendants
         object.)

     38. At a June 28, 2017, Metro Council meeting, Scott Wilson ordered a Black man removed
         immediately after he mentioned “this Alton Sterling situation.” (Defendants object.)

     39. At one Metro Council meeting, a white member of the public got up to the podium and
         read verbatim from the Dr. Seuss book “Oh, the Places You’ll Go” but was not removed.
         (Defendants object.)


18
   City of Baton Rouge Response to RFA No. 15.
19
   City of Baton Rouge Response to RFA No. 17.
20
   City of Baton Rouge Response to RFA No. 19.
21
   City of Baton Rouge Response to RFA No. 17.
22
   City of Baton Rouge Response to RFA No. 10.


                                                  7
                        Case 3:17-cv-01720-JWD-RLB          Document 31      07/08/19 Page 8 of 15



                                            Defendants’ Proposed Established Facts

            40. On 3 May 2017, the U.S. Department of Justice announced that it was closing its investigation
                into the death of Alton Sterling, Sr. following an encounter with officers of the Baton Rouge
                Police Department.23

            41. In response to that decision, it was the view of Plaintiffs that the government of the City of
                Baton Rouge/ East Baton Rouge Parish “should not return to business-as-usual without first
                resolving how to respond to the killing.”24

            42. Plaintiffs coordinated an effort to “shut down” the next regularly scheduled Metropolitan
                Council meeting of 10 May 2017. (Plaintiffs Object.)

            43. The President Pro Tempore explicitly advised audience members not to disrupt or interfere
                with the public meeting.

            44. The President Pro Tempore deemed commentary regarding Alton Sterling, Sr. out of order, or
                not germane. (Plaintiffs Object.)

                                                         7. EXHIBITS

                       (a) Plaintiff’s Exhibits:


 EXHIBIT                         DESCRIPTION                  Grounds for Objection            Grounds for Objection to
    NO.                                                          to Authenticity                     Admissibility
Exhibit 1          Rule 1006 Summary of Videos                    Not stipulated           Objection to relevance; objection
                                                                                           to improper use of a Rule 1006
                                                                                           summary – underlying materials
                                                                                           are not voluminous, header and
                                                                                           title language are argumentative
                                                                                           and not neutral, exhibits are
                                                                                           mischaracterized; Objection to
                                                                                           speculation
Exhibit 2          Video excerpt of 5/10/2017, Item 50       Video is incomplete;          Video is incomplete portrayal;
                   (McClanahan)                              video has been edited         video has been edited
Exhibit 3          Video excerpt of 5/10/2017, Item 51       Video has been edited         Video has been edited
                   (Chambers)
Exhibit 4          Video excerpt of 5/10/2017, Item 60       Video is incomplete;          Video is incomplete     portrayal;
                   (Collins)                                 video has been edited         video has been edited
Exhibit 5          Video excerpt of 5/10/2017, Item 60       Audio and video do not        Audio and video do      not align;
                   (Weaver)                                  align; video is incomplete;   video is incomplete     portrayal;
                                                             video has been edited         video has been edited
Exhibit 6          Video excerpt of 5/10/2017, Item 60       Audio and video do not        Audio and video do      not align;
            23
                 R.Doc. 17 at ¶ 25
            24
                 R.Doc. 2 at ¶ 3.


                                                              8
                 Case 3:17-cv-01720-JWD-RLB             Document 31     07/08/19 Page 9 of 15



              (Epps)                                    align; video is incomplete;   video is incomplete portrayal;
                                                        video has been edited         video has been edited
Exhibit 7     Video excerpt of 5/10/2017, Item 60       Audio and video do not        Audio and video do not alight;
              (Espinoza)                                align; video is incomplete;   video is incomplete portrayal;
                                                        video has been edited         video has been edited
Exhibit 8     Video excerpt of 6/28/2017, Item 56       Video has been edited         Relevance; not included in initial
              (Reed)                                                                  disclosures; video is incomplete
                                                                                      and has been edited
Exhibit 9     Video excerpt of 9/27/2017, Item 76       Video has been edited;        Relevance; video is incomplete
              (Lillard)                                 video is incomplete           and has been edited
Exhibit 10    Video excerpt of 6/14/2017, Item 66 (J.   Video has been edited         Relevance
              Weber)
Exhibit 11    Video excerpt of 6/14/2017, Item 66 (D.   Video has been edited         Relevance
              Weber)
Exhibit 12    Video excerpt 8/23/2017, Item 139         Video has been edited         Relevance
              (Ortega)
Exhibit 13    Video excerpt of 8/23/2017, Item 101      Video has been edited         Relevance
              (Kelly)
Exhibit 14    Video excerpt of 5/14/2014, Item          Video has been edited         Relevance; not included in initial
              13Z/13Y (Mora)                                                          disclosures
Exhibit 15    Metro Council Agenda for 5/10/2016        Stipulated                    Stipulated
Exhibit 16    Metro Council Agenda for 6/28/2017        Stipulated                    Stipulated
Exhibit 17    Metro Council Agenda for 9/27/2017        Stipulated                    Stipulated
Exhibit 18    Metro Council Agenda for 6/14/2017        Stipulated                    Stipulated
Exhibit 19    Metro Council Agenda for 8/23/2017        Stipulated                    Stipulated
Exhibit 20    Metro Council Agenda for 5/14/2014        Stipulated                    Stipulated
Exhibit 21    Video excerpt of 8/23/2017, Item 101      Video has been edited;        Relevance; caption and date are
              (Chambers & McClanahan)                   caption and date are          inaccurate; item misidentified;
                                                        inaccurate; item              video is incomplete
                                                        misidentified; video is
                                                        incomplete
Exhibit 22    Full video of 6/28/2017, Item 56                                        Relevance
Exhibit 23    Full video of 9/27/2017, Item 76                                        Relevance
Exhibit 24    Full video of 6/14/2017, Item 66                                        Relevance
Exhibit 25    Full video of 8/23/2017, Item 139                                       Relevance
Exhibit 26    Full video of 8/23/2017, Item 101                                       Relevance
Exhibit 27    Full video of 5/14/2014, Item 13Z/13Y                                   Relevance
To Be         Any exhibit listed by any other party.
Numbered As
Needed




                                                         9
       Case 3:17-cv-01720-JWD-RLB        Document 31    07/08/19 Page 10 of 15



(b) Defendants’ Exhibits

 NO.           DESCRIPTION              Grounds for Objection to         Grounds for
                                             Authenticity                Objection to
                                                                         Admissibility
 D-1  Council Video 5/10/17 – Call to
      Order
 D-2 Council Video 5/10/17 –
      Agenda Item 50
 D-3 Council Video 5/10/17 –
      Agenda Item 51
 D-4 Council Video 5/10/17 –
      Agenda Item 59
 D-5 Council Video 5/10/17 –
      Agenda Item 60
 D-6 Council Agenda 5/10/17
 D-7 Council Agenda 5/10/17 – Item
      50 attachments
 D-8 Council Agenda 5/10/17 –
      Agenda Item 51 attachments
 D-9 Council Agenda 5/10/17 –
      Agenda Item 59 attachments
 D-10 Council Agenda 5/10/17 –
      Agenda Item 60 attachments
 D-11 Facebook Post 5/9/17 –                                       Relevance (plaintiff’s
      Chambers (23:02)                                             intent not at issue,
                                                                   and no evidence Scott
                                                                   Wilson viewed this
                                                                   item); not in initial
                                                                   disclosures and/or
                                                                   discovery; hearsay.
 D-12 Facebook Video 5/9/17 –                                      Id.
      Chambers (23:02)
 D-13 Certified Transcript of Exhibit                              Id.
      D-12
 D-14 Facebook Post 5/9/17 –                                       Id.
      Chambers (23:13)
 D-15 Facebook Post 5/10/17 –                                      Id.
      Chambers (11:17)
 D-16 Facebook Video 5/10/17 –                                     Id.
      Chambers (11:17)
 D-17 Certified Transcript of Exhibit                              Id.
      D-16
 D-18 Facebook Post 5/10/17 –                                      Id.
      Chambers (11:31)



                                          10
     Case 3:17-cv-01720-JWD-RLB       Document 31   07/08/19 Page 11 of 15



D-19 Facebook Post 5/10/17 –                                 Id.
     Chambers (13:44)
D-20 Facebook Post 5/10/17 –                                 Id.
     Chambers (18:21)
D-21 Facebook Video 5/10/17 –                                Id.
     Chambers (18:21)
D-22 Instagram Post 5/9/17 -                                 Id.
     Chambers
D-23 Facebook Post 5/10/17 –                                 Id.
     Collins (12:33)
D-24 Facebook Post 5/10/17 –                                 Id.
     Collins (21:40)
D-25 Facebook Post 5/10/17 –                                 Id.
     NAACP (09:55)
D-26 Facebook Video 5/10/17 – Brett                          Id.
     Buffington (16:59)
D-27 Facebook Video 5/10/17 – Brett                          Id.
     Buffington (17:07)
D-28 Facebook Post 5/9/17 – Baton                            Id.
     Rouge Organizing (10:04)
D-29 Facebook Post 5/10/17 –                                 Id.
     PSNBR (09:12)
D-30 Facebook Post 5/11/17 –                                 Id.
     PSNBR (13:31)
D-31 Blog Post 5/10/17 – Rouge                               Id.
     Collection
D-32 Blog Post 5/30/17 – Rouge                               Id.
     Collection
D-33 News Article 5/10/17 – GBR                              Id.
     Business Report
D-34 News Article 5/10/17 – WAFB                             Id.
D-35 News Article 5/11/17 – BR                               Id.
     Advocate (incl. pictures)
D-36 Talk 107.3 Interview 12/6/17                            Id.
D-37 Council Video 8/10/16 –                                 Id.
     Agenda Item 119
D-38 Council Agenda 8/10/16
D-39 Instagram Post 5/10/17 –                                Id.
     Chambers
D-40 Twitter Post 5/9/17 - Chambers                          Id.
D-41 Council Video 5/25/16 –                                 Relevance; not in
     Agenda Item 13O                                         initial disclosures
                                                             and/or discovery.
D-42 Council Agenda 5/25/16
D-43 Deposition of Michael                                   Hearsay.
     McClanahan


                                       11
      Case 3:17-cv-01720-JWD-RLB              Document 31      07/08/19 Page 12 of 15



D-44 Deposition of Gary Chambers                                          Hearsay.
D-45 Deposition of Eugene Collins                                         Hearsay.
D-46 Text Message Correspondence                                          Relevance. Not in
     – Lt. Jonathan Dunnam and                                            initial disclosures
     Scott Wilson                                                         and/or discovery.
                                                                          Hearsay.
D-47 Retreat Materials – Metro                                            Id.
     Council Retreat Outline
D-48 Retreat Materials – Ch. 2 Open                                       Id.
     Meetings Law
D-49 Interrogatory Responses of                                           Relevance; hearsay.
     Defendants
D-50 Request for Admission                                                Id.
     Responses of Defendants
D-51 Request for Production                                               Id.
     Responses of Defendants
D-52 WAFB Channel 9 News                     Exhibit not provided by date Relevance. Not in
     Coverage 5/10/17                        of Pre-Trial Order.          initial disclosures
                                                                          and/or discovery. Not
                                                                          provided by date of
                                                                          Pre-Trial Order.
                                                                          Hearsay.
D-53 WBRZ Channel 2 News                     Exhibit not provided by date Id.
     Coverage 5/10/17                        of Pre-Trial Order.
D-54 Council Video 4/12/17 – Item                                         Relevance.
     82
D-55 Council Agenda 4/12/17
     Defendants reserve the right to supplement this list with exhibits from any other party,
     or for impeachment purposes, as needed.

                                       8. WITNESSES

      (a) Plaintiff’s Will-Call Witnesses:

  • Michael McClanahan (Contact through counsel. Will testify about being removed from
       Metro Council).
  • Gary Chambers (Contact through counsel. Will testify about being removed from Metro
       Council).
  • Eugene Collins (Contact through counsel. Will testify about being removed from Metro
       Council).

      (b) Plaintiff’s May-Call Witnesses:

  •   Coby Weaver (2924 Iowa Street, Baton Rouge, LA. Will testify about being removed
      from Metro Council).



                                                12
      Case 3:17-cv-01720-JWD-RLB             Document 31    07/08/19 Page 13 of 15



•     Lynn Espinoza (Address unknown. Will testify about being removed from Metro
      Council).
•     Sydney Epps (324 Peabody Hall, LSU, Baton Rouge, LA 70802. Will testify about being
      removed from Metro Council).
•     Arthur Reed (Address unknown. Will testify about being removed from Metro Council).
•     Any person necessary to authenticate the video excerpt exhibits.
•     Any witness listed by any other party.

      (c) Defendants’ Will-Call Witnesses:

1.Michael McClanahan – events subject to this litigation and his deposition.
       o 1473 South Redondo Drive, Baton Rouge, LA 70815
2.Gary Chambers – events subject to this litigation and his deposition.
       o 6663 Willow Springs Road, Baton Rouge, LA 70811
3.Eugene Collins – events subject to this litigation and his deposition.
       o 17752 Macon Drive, Baton Rouge, LA 70817
4.Lt. Jonathan Dunnam – will testify as to the events subject to this litigation and his role as
  Sergeant at Arms for meetings of the Metropolitan Council.
       o 222 Saint Louis Street, Suite 902, Baton Rouge, LA 70802

      (d) Defendants’ May-Call Witnesses:

5.     Lt. Murial Hall – will testify as to the events subject to this litigation
         o 222 Saint Louis Street, Suite 902, Baton Rouge, LA 70802
6.     Cpl. Garret Sylvan – will testify as to the events subject to this litigation
         o 222 Saint Louis Street, Suite 902, Baton Rouge, LA 70802
7.     Casey Cashio – will testify as to council policy and procedure as well as events subject
       to this litigation
         o 222 Saint Louis Street, Suite 902, Baton Rouge, LA 70802
8.     Ashley Beck – will testify as to council policy and procedure as well as events subject
       to this litigation.
         o 222 Saint Louis Street, Suite 902, Baton Rouge, LA 70802
9.     Dr. Daniel Burch – will testify as to events subject to this litigation
         o 10632 Ferncliff Avenue, Baton Rouge, LA 70815
10.    Ann Moore – will testify as to events subject to this litigation
         o Address unknown
11.    Coby Weaver – will testify as to events subject to this litigation
         o 2924 Iowa Street, Baton Rouge, LA
12.    Gabriela Lynn Espinoza – will testify as to events subject to this litigation
         o 710 Park Boulevard, Baton Rouge, LA 70806
         o 1936 Myrtledale Avenue, Baton Rouge, LA 70808
13.    Sydney Epps – will testify as to events subject to this litigation
         o 324 Peabody Hall, Louisiana State University, Baton Rouge, LA 70802
         o 1806 South Brightside View Drive, Apt. G, Baton Rouge, LA 70820
14.    Jennifer Harding – will testify as to events subject to this litigation
         o 1634 Letitia Street, Baton Rouge, LA 70808


                                              13
          Case 3:17-cv-01720-JWD-RLB            Document 31        07/08/19 Page 14 of 15



    15.    Janet Mulder – will testify as to events subject to this litigation
             o 9265 Bermuda Avenue, Baton Rouge, LA 70810
    16.    Brett Buffington – will testify as to footage taken on 10 May 2017 and coverage of these
           events
             o 1001 Avenida de las Americas, Houston, TX 77010
    17.    Stephanie Riegel – will testify as to coverage of events subject to this litigation
             o 9029 Jefferson Highway, Suite 300, Baton Rouge, LA 70809
    18.    Andrea Gallo - will testify as to coverage of events subject to this litigation
             o 10705 Rieger Road, Baton Rouge, LA 70809
    19.    Hilary Scheinuk - will testify as to coverage of events subject to this litigation
             o 10705 Rieger Road, Baton Rouge, LA 70809
    20.    Rachael Thomas - will testify as to coverage of events subject to this litigation
             o 844 Government Street, Baton Rouge, LA 70802
    21.    Russell Kelly – will testify as to his video exhibit, if necessary
             o 2822 Valcour Aime Avenue, Baton Rouge, LA 70820
    22.    Phillip Lillard – will testify as to his video exhibit, if necessary
             o 3062 Carmen Drive, Baton Rouge, LA 70809
    23.    Janice Weber – will testify as to his video exhibit, if necessary
             o 7345 Bonanza Place, Greenwell Springs, LA 70739
    24.    Dan Weber – will testify as to his video exhibit, if necessary
             o 7345 Bonanza Place, Greenwell Springs, LA 70739
    25.    Don Ortega – will testify as to his video exhibit, if necessary
             o 1579 Keed Avenue, Baton Rouge, LA 70806
    26.    Jim Mora – will testify as to this video exhibit, if necessary
             o 17761 Brookcrest Avenue, Baton Rouge, LA 70817
    27.    Any person necessary to authenticate any exhibit.
    28.    Any witness listed by any other party.

                                         9. AMENDMENTS

          None.

                                   10. ADDITIONAL MATTERS

      1.          Plaintiffs’ evidence will consist largely of video excerpts of Parish Council

meetings presided over by Scott Wilson. Plaintiff's presentation of evidence will require 1-2 days.

      2.          Defendants’ presentation of evidence will require 1 day.

      3.          Pursuant to a Consent Protective Order (R.Doc. 30), Scott Wilson has not been

deposed, has not answered discovery inquiring into his thoughts or motivations, and will not testify

at trial, provided Plaintiffs do not put on any evidence at trial that is unrelated to Mr. Wilson’s role




                                                  14
       Case 3:17-cv-01720-JWD-RLB               Document 31       07/08/19 Page 15 of 15



as a councilman or President Pro Tempore.

      4.        By stipulation of the parties, memorialized on the record in Plaintiffs’ depositions

of 14 January 2019, Plaintiffs have agreed not to introduce conversations with Scott Wilson, or

evidence of conversations with Scott Wilson, outside those that are on record during meetings of

the Metropolitan Council.

      5.        This matter is designated as a jury trial. Plaintiffs contest this designation, as they

did not request a jury trial, nor do Defendants have any right to a jury trial. Defendants requested

a jury trial, to which they have a right.

      6.        The parties have exchanged settlement proposals, but their positions are not close.

Parties are open to a settlement conference.


July 8, 2019______________                     /s/ William Most
DATE                                           ATTORNEY FOR PLAINTIFF


July 8, 2019______________                         /s/ Davis Rhorer, Jr.
DATE                                           ATTORNEY FOR DEFENDANTS


                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 8, 2019, a copy of Proposed Pre-Trial Order was filed

electronically with the Clerk of Court via the CM/ECF system. Notice of this filing will be sent

to all counsel of record by operation of the court’s electronic filing system.

                                             /s/ William Most
                                                William Most




                                                  15
